DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0039, line 5-7, “e.g., images may … processing system 202” should be in parenthesis
Similar issue in paragraph 0057
The disclosure should be examined for additional locations of similar issues
Paragraph 0040, line 4, “and a at different” should read “and at a different”
Paragraph 0048, “show flow chart” should read “show a flowchart” 
Paragraph 0061, line 26, “that image may selected” should read “that image may be selected”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,235,905 to Lin et al. (hereinafter Lin).
Regarding independent claim 1, Lin discloses a method (Abstract, “A method for automatic image optimization in ultrasound imaging of an object is provided.”), comprising:
selecting a first parameter value for a first scan parameter based on an image quality of each ultrasound image of a first plurality of ultrasound images (column 1, line 30-32, “the acquired images are analyzed and local amplitude is adjusted to obtain optimal image brightness, contrast and uniformity; abstract, “The method evaluates an image quality cost function for the first image to produce a first image quality metric and determines a second plurality of signal parameters based upon the first image quality metric;” the cost function is a function of image quality factors, which are interpreted as scan parameters, then as the cost function is optimized parameter values are determined which optimize the quality, and are then used for further imaging) of an anatomical region (column 3, line 7, “ultrasound imaging of an object 14, for example, a living organism.”), each ultrasound image of the first (the image quality factors are determined which improve quality, and are then used for further imaging as the input parameters; with each iteration, the optimum parameters may change; figure 2, elements 100, 102, 104); 
selecting a second parameter value for a second scan parameter based on an image quality of each ultrasound image of a second plurality of ultrasound images of the anatomical region (column 3, line 55, “entire process is repeated until a maximized image quality is reached”), each ultrasound image of the second plurality of ultrasound images having a different parameter value for the second scan parameter (the image quality factors are determined which improve quality, and are then used for further imaging as the input parameters; with each iteration, the optimum parameters may change; figure 2, elements 100, 102, 104); and
applying the first parameter value for the first scan parameter and the second parameter value for the second scan parameter to one or more additional ultrasound images (figure 2, elements 102, 104 and 106; column 3, line 36, “further compares the second image quality metric to the first image quality metric to determine if a maximized image quality has been reached;” column 3, line 47, “when the image quality has been maximized, multiple parameters associated with the maximized image quality metric are computed and assigned as optimum parameters and an optimal image is displayed on the display monitor 34;” as the optimum parameters are selected by maximizing the cost function, imaging continues with those optimum parameters).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Lin further discloses wherein the first scan parameter comprises beamforming strategy (Column 5, line 40, “In one embodiment, the first set of signal parameters and the second set of signal parameters include multiple beamforming parameters and multiple image processing parameters.”) and the second scan parameter comprises frequency (Column 5, line 43, “In another embodiment, the beamforming parameters include at least one of frequency,”),and further comprising acquiring each image of the first plurality of images at a different beamforming strategy and the same frequency value (Column 2, line 68, “The technique includes an image quality cost function that dynamically enables optimization of image quality by adjusting ultra sound imaging parameters such as beamforming parameters and signal processing parameters.”) and acquiring each image of the second plurality of images a different frequency value and the same beamforming strategy (Column 2, line 68, “The technique includes an image quality cost function that dynamically enables optimization of image quality by adjusting ultra sound imaging parameters such as beamforming parameters and signal processing parameters.”).
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Lin further discloses a system (Column 2, line 7, “In accordance with another embodiment of the invention, a system for automatic image optimization in ultrasound imaging of an object is provided.”) comprising:
a memory storing instructions (implied by performing the image analysis techniques such as “image quality cost function” that there is a memory which stores instructions for how to perform such cost function calculation); and
a processor communicably coupled to the memory and when executing the instructions (Figure 1, element 28).
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, Lin further discloses wherein the first scan parameter comprises an acquisition depth (Column 4, line 29, “In a particular embodiment, varying an input (imaging parameter) may affect multiple outputs (image quality factors). Non-limiting examples ofinputs include transmit frequency, pulse length, transmit aperture size, receiving frequency and bandwidth as a function of depth, receiving aperture size, pulse repetition frequency (frequency of transmit pulse that is fired sequentially), beam line density (number of beam lines that form an image), and focal zone number and positions of the focal zones;” Column 5, line 12, “The method 80 includes transmitting a first ultrasound signal into the object in step 82, wherein the signal has a first set of signal parameters;” inherent to performing ultrasound imaging that it will be at a specified acquisition depth), and the second scan parameter comprises an acquisition frequency (Column 5, line 40, “In one embodiment, the first set of signal parameters and the second set of signal parameters include multiple beamforming parameters and multiple image processing parameters.” Column 5, line 43, “In another embodiment, the beamforming parameters include at least one of frequency,”), and wherein each image of the second plurality of images is acquired, via an ultrasound probe, at the selected parameter value of the acquisition depth (column 1, line 23, “A common practice is to pre-set imaging parameters for each ultrasound probe and each clinical application.”).
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, Lin further discloses further comprising an ultrasound probe (column 1, line 23, “A common practice is to pre-set imaging parameters for each ultrasound probe and each clinical application.”), wherein the first scan parameter is a first post-acquisition processing parameter, the second scan parameter is a second post-acquisition processing parameter (Column 5, line 40, “In one embodiment, the first set of signal parameters and the second set of signal parameters include … multiple image processing parameters;”  image processing parameters can be considered post-acquisition processing parameters because they need an image, to then apply the image processing), and wherein the processor, when executing the instructions (Figure 1, element 28), is further configured to:
acquire ultrasound information with the ultrasound probe (Column 1, line 23, “A common practice is to pre-set imaging parameters for each ultrasound probe and each clinical application.”);
process the ultrasound information into the first plurality of ultrasound images by processing the ultrasound information multiple times (Figure 3, loop between element 134, and 21, column 6, line 16, “frequency optimization is performed iteratively as referenced by numeral 134 in a feedback loop.”), each with a different parameter value for the first post-acquisition processing parameter (the parameters used are dependent on the image quality cost function (figure 3, element 130));
process the ultrasound information into the second plurality of ultrasound images by processing the ultrasound information multiple times (Figure 3, loop between element 134, and 21, column 6, line 16, “frequency optimization is performed iteratively as referenced by numeral 134 in a feedback loop.”), each with a different parameter value for the second post-acquisition processing parameter (the parameters used are dependent on the image quality cost function (figure 3, element 130)).
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, Lin further discloses wherein the plurality of second images are acquired, via an ultrasound probe, before acquisition of the plurality of first images, and wherein each first image of the plurality of first images is acquired, via the ultrasound probe, at the selected frequency value (Acquiring images via an ultrasound probe is well known in the art at predetermined parameters; column 1, line 23, “A common practice is to pre-set imaging parameters for each ultrasound probe and each clinical application.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Lin further discloses wherein selecting the first parameter value comprises determining a respective first image quality value for each ultrasound image of the first plurality of ultrasound images using a first model (Abstract, “The method evaluates an image quality cost function for the first image to produce a first image quality metric and determines a second plurality of signal parameters based upon the first image quality metric.”), and selecting a first ultrasound image of the first plurality of ultrasound images that has a highest first image quality value, the selected first ultrasound image having the first parameter value for the first scan parameter (Column 2, line 1, “signal parameters that produced the maximized image quality metric as optimum parameters;” Column 3, line 47, “multiple parameters associated with the maximized image quality metric are computed and assigned as optimum parameters and an optimal image is displayed on the display monitor 34.”); 
And wherein selecting the second parameter value comprises determining a respective second image quality value for each ultrasound image of the second plurality of ultrasound images using one or more second models (Abstract, “The method also includes evaluating an image quality cost function for the second image to produce a second image quality metric.”).
Lin does not precisely disclose as claimed selecting a second ultrasound image of the second plurality of ultrasound images that has a highest second image quality value, the selected second ultrasound image having the second parameter value for the second scan parameter. In contrast, Lin discloses, “signal parameters that produced the maximized image quality metric as optimum parameters (column 2, line 1)” and, “multiple parameters that produce a maximized image quality metric are assigned as optimum parameters (column 2, line 29).” And this is done iteratively.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognized in Lin that through iterations, the capability of selecting additional signal parameters for additional images so that the highest possible image quality is ascertainable.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of J. A. Hossack, "Extended focal depth imaging for medical ultrasound," 1996 IEEE Ultrasonics Symposium. Proceedings, 1996, pp. 1535-1540 vol.2, doi: 10.1109/ULTSYM.1996.584375. (hereinafter Hossack).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lin discloses (column 1, line 23), “A common practice is to pre-set imaging parameters for each ultrasound probe and each clinical application.”, but does not go into details as claimed, wherein each ultrasound image of the first plurality of ultrasound images has the same parameter value for the second scan parameter, and wherein each ultrasound image of the second plurality of ultrasound images has the first parameter value for the first scan parameter. 
Hossack discloses wherein each ultrasound image of the first plurality of ultrasound images has the same parameter value for the second scan parameter, and wherein each ultrasound image of the second plurality of ultrasound images has the first parameter value for the first scan parameter (figure 1, Focal depth as a function of frequency; page 1535, “In the method described here higher frequency components in a single broadband pulse are focused at shallow depths. Lower frequency components are focused at greater depths. Intermediate frequencies are focused at intermediate depths.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hossack in order to develop a method of ultrasound imaging for achieving extended depth of focus (abstract). 
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Lin in the combination further discloses wherein the first scan parameter comprises depth and the second scan parameter comprises frequency (Column 3, line 2, “examples of beamforming parameters may include transmit frequency, transmit/receive aperture size, transmit/ receive apodization, number of focal zones, and depths of the focal zones.”).
Hossack in the combination further discloses further comprising acquiring each image of the first plurality of images at a different depth value and the same frequency value and acquiring each image of the second plurality of images a different frequency value and the same depth value (figure 1, Focal depth as a function of frequency; page 1535, “In the method described here higher frequency components in a single broadband pulse are focused at shallow depths. Lower frequency components are focused at greater depths. Intermediate frequencies are focused at intermediate depths.”).

Claims 7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, and further in view of U.S. Patent No. 10,074,038 to Hsieh et al. (hereinafter Hsieh).
Regarding independent claim 7, Lin discloses a method for an ultrasound system (Abstract, “A method for automatic image optimization in ultrasound imaging of an object is provided.”), comprising:
sequentially selecting a target value for a first scan parameter and a target value for a second scan parameter based on respective image quality metrics for each of a plurality of images of the anatomical region in the target scan plane (Column 3, line 36, “further compares the second image quality metric to the first image quality metric to determine if a maximized image quality has been reached.”); and
acquiring one or more additional images of the anatomical region at the selected target value for the first scan parameter and the selected target value for the second scan parameter (Column 2, line 1, “signal parameters that produced the maximized image quality metric as optimum parameters. The method further includes imaging the object using an ultrasound signal having the optimum parameters.”).
Lin fails to explicitly disclose as further recited, however Hsieh discloses responsive to a determination that a target scan plane of an anatomical region is currently being imaged with the ultrasound system (Column 28, line 62, “compute task-based image quality from acquired image data of a target.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh in order to automatically generate an image quality metric (abstract). 
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Lin fails to teach as further recited, but Hsieh discloses wherein the memory stores one or more neural networks, and wherein when executing the instructions, the processor is configured to input each ultrasound image of the first plurality of ultrasound images to one or more of the neural networks to determine the respective image quality of each ultrasound image of the first plurality of ultrasound images (Abstract, “Methods and apparatus to automatically generate an image quality metric for an image are provided. An example method includes automatically processing a first medical image using a deployed learning network model to generate an image quality metric for the first medical image,”), and input each ultrasound image of the second plurality of ultrasound images to one or more of the neural networks to determine the respective image quality of each ultrasound image of the second plurality of ultrasound images (Figure 7A; Column 11, line 36, “The input definition 710 can include one or more inputs translating into one or more outputs 730 via the network 720.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh in order to improve methods for deep learning medical systems and methods for improved image reconstruction and quality evaluation (column 1, line 7). 
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Lin fails to teach as further recited, but Hsieh further discloses wherein the memory stores a global image quality neural network, a landmark detection neural network, and a speckle neural network (Column 39, line 53, “In a feature-based machine learning approach, an input to model training includes extracted features from the training image data set.;” line 63, “These features can be calculated from an entire image, a cropped image, and/or from one or more regions of interest (ROIs).”), and wherein when executing the instructions, the processor is configured to:
input each ultrasound image of the second plurality of ultrasound images to the global image quality neural network to determine a first sub-metric for each image of the second plurality of ultrasound images (Column 40, line 10, “smaller image patches can be used to assess image quality on a local basis, and a map of image quality can be generated for the image.”);
input each ultrasound image of the second plurality of ultrasound images to the landmark detection neural network to determine a second sub-metric for each image of the second plurality of ultrasound images (Column 40, line 10, “smaller image patches can be used to assess image quality on a local basis, and a map of image quality can be generated for the image.”);
input each ultrasound image of the second plurality of ultrasound images to the speckle neural network to determine a third sub-metric for each image of the second plurality of ultrasound images (Column 40, line 10, “smaller image patches can be used to assess image quality on a local basis, and a map of image quality can be generated for the image.”); and
determine the respective image quality for each image of the second plurality of ultrasound images by summing the respective first sub-metric, the respective second sub-metric, and the respective third sub-metric (Column 11, line 22, “the trained net work 640 determines outputs based on the input patches. The outputs are assembled 650 ( e.g., combined and/or otherwise grouped together to generate a usable output, etc.).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh in order to improve acquisition, processing, analysis and storage of medical image data in the healthcare environment using machine learning (column 4, lines 42-49 ). 

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin further in view of Hsieh as applied to claim 7 above, and further in view of Hossak.
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Lin in the combination further discloses wherein sequentially selecting the target value for the first scan parameter and the target value for the second scan parameter (Abstract, “assigning multiple signal parameters that produced the maximized image quality metric as optimum parameters.”) comprises:
acquiring a first plurality of images (Abstract, “processing the first set of electrical signals into a first image”),
determining a respective first image quality metric for each image of the first plurality of images and selecting a first image of the first plurality of images that has the highest first image quality metric (Abstract, “The method evaluates an image quality cost function for the first image to produce a first image quality metric” Column 2, line 1, “signal parameters that produced the maximized image quality metric as optimum parameters. The method further includes imaging the object using an ultrasound signal having the optimum parameters.”), and
setting the target value for the first scan parameter as the value for the first scan parameter at which the selected first image was acquired (Abstract, “assigning multiple signal parameters that produced the maximized image quality metric as optimum parameters.”).
Lin in the combination fails to explicitly disclose as further recited, however  Hossack discloses each image of the first plurality of images acquired at a different respective value for the first scan parameter and at the same value for the second scan parameter (Figure 1; varying depth and frequency on ultrasound images taken).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hossack in order to achieve extended depth of focus increasing ease of implementation, performance and stability in tissue imaging (abstract).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Lin in the combination further discloses wherein sequentially selecting the target value for the first scan parameter and the target value for the second scan parameter (Abstract, “assigning multiple signal parameters that produced the maximized image quality metric as optimum parameters.”) further comprises:
after setting the target value for the first scan parameter (Abstract, “assigning multiple signal parameters that produced the maximized image quality metric as optimum parameters.”),
acquiring a second plurality of images (figure 1, element 92), each image of the second plurality of images acquired at the target value for the first scan parameter (figure 1, element 92), 
determining a respective second image quality metric for each image of the second plurality of images and selecting a second image of the second plurality of images that has the highest second image quality metric (Figure 2, element 98 and 100), and
setting the target value for the second scan parameter as the value for the second scan parameter at which the selected second image was acquired (Abstract, “assigning multiple signal parameters that produced the maximized image quality metric as optimum parameters.”).
Hossak in the combination further discloses imaging at a different value for the second scan parameter (Figure 1).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Lin in the combination further discloses wherein the first scan parameter comprises (Column 4, line 29, “In a particular embodiment, varying an input (imaging parameter) may affect multiple outputs (image quality factors). Non-limiting examples ofinputs include transmit frequency, pulse length, transmit aperture size, receiving frequency and bandwidth as a function of depth, receiving aperture size, pulse repetition frequency (frequency of transmit pulse that is fired sequentially), beam line density (number of beam lines that form an image), and focal zone number and positions of the focal zones;” Column 5, line 12, “The method 80 includes transmitting a first ultrasound signal into the object in step 82, wherein the signal has a first set of signal parameters;” inherent to performing ultrasound imaging that it will be at a specified acquisition depth) depth and wherein determining the respective first image quality metric comprises determining the respective first image quality metric for each image of the first plurality of images via a depth model (Abstract, “The method evaluates an image quality cost function for the first image to produce a first image quality metric and determines a second plurality of signal parameters based upon the first image quality metric.”).
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, Lin in the combination further discloses wherein the second scan parameter comprises frequency and wherein determining a respective second image quality metric for each image of the second plurality of images comprises determining a respective second image quality metric for each image of the second plurality of images via one or more frequency models (Figure 2, element 90; Abstract, “The method also includes evaluating an image quality cost function for the second image to produce a second image quality metric.” Column 6, line 1, “an exemplary automatic  image optimization system 120 that adjusts transmit waveform setting (frequency and bandwidth) by estimating  axial/lateral spatial resolution, signal-to-noise ratio and penetration factor of an ultrasound image data 121”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Lin in the combination further discloses wherein determining a respective second image quality metric for each image of the second plurality of images via one or more frequency models comprises, for each image of the second plurality of images (Figure 2, element 90; Abstract, “The method also includes evaluating an image quality cost function for the second image to produce a second image quality metric.” Column 6, line 1, “an exemplary automatic  image optimization system 120 that adjusts transmit waveform setting (frequency and bandwidth) by estimating  axial/lateral spatial resolution, signal-to-noise ratio and penetration factor of an ultrasound image data 121”).
Hsieh in the combination further discloses:
determining a first sub-metric via a global image quality model (Column 40, line 10, “smaller image patches can be used to assess image quality on a local basis, and a map of image quality can be generated for the image.”);
determining a second sub-metric via a landmark detection model (Column 40, line 10, “smaller image patches can be used to assess image quality on a local basis, and a map of image quality can be generated for the image.”);;
determining a third sub-metric via a speckle model (Column 40, line 10, “smaller image patches can be used to assess image quality on a local basis, and a map of image quality can be generated for the image;” implied that smaller patches can be used (thus equating to be small enough for a speckle model)); and
generating the second image quality metric for that image by summing the first sub-metric, the second sub-metric, and the third sub-metric (Column 11, line 22, “the trained net work 640 determines outputs based on the input patches. The outputs are assembled 650 ( e.g., combined and/or otherwise grouped together to generate a usable output, etc.);” outputs of each network based on the input patches could involve summing of the patch level scores).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Lin in the combination further discloses wherein the first scan parameter comprises beamforming strategy (Column 2, line 57, “The technique includes an image quality cost function that dynamically enables optimization of image quality by adjusting ultrasound imaging parameters such as beamforming parameters and signal processing parameters.”) and wherein determining the respective first image quality metric comprises determining the respective first image quality metric for each image of the first plurality of images via the one or more frequency models (Column 2, line 22, “The processor evaluates an image quality cost function for the first image and the second image to produce a first image quality metric and a second image quality metric.” Column 2, line 57, “The technique includes an image quality cost function that dynamically enables optimization of image quality by adjusting ultrasound imaging parameters such as beamforming parameters and signal processing parameters.” Column 3, line 2, “examples of beamforming parameters may include transmit frequency, transmit/receive aperture size, transmit/ receive apodization, number of focal zones, and depths of the focal zones.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin further in view of Hsieh as applied to claim 7 above, and further in view of U.S. Publication No. 2017/0086785 to Bjaerum (hereinafter Bjaerum).
Regarding dependent claim 14, the rejection of claim 7 is incorporated herein. Additionally, Lin in the combination further discloses wherein the first scan parameter comprises depth and the second scan parameter comprises frequency (Column 3, line 2, “examples of beamforming parameters may include transmit frequency, transmit/receive aperture size, transmit/ receive apodization, number of focal zones, and depths of the focal zones.”), wherein the target scan plane is a first target scan plane (Abstract, “The method also includes receiving a first set of electrical signals representing reflections of the first ultrasound signals from the object and processing the first set of electrical signals into a first image.”), the target value for the first scan parameter is a first depth value (Column 2, line 58, “The technique includes an image quality cost function that dynamically enables optimization of image quality by adjusting ultrasound
imaging parameters such as beamforming parameters and signal processing parameters;” column 3, line 2, “examples of beamforming parameters may include transmit frequency, transmit/receive aperture size, transmit/receive apodization, number of focal zones, and depths of the focal zones.”), the target value for the second scan parameter is a first frequency value (Column 6, line 1, “an exemplary automatic image optimization system 120 that adjusts transmit waveform setting (frequency and bandwidth) by estimating axial/lateral spatial resolution, signal-to-noise ratio”);
selecting a second depth value and a second frequency value based on respective image quality metrics for each of an additional plurality of sequentially acquired images of the anatomical region in the second target scan plane and/or based on the first depth value and the first frequency value (Column 6, line 1, “an exemplary automatic image optimization system 120 that adjusts transmit waveform setting (frequency and bandwidth) by estimating axial/lateral spatial resolution, signal-to-noise ratio” Figure 3, element 134); and
acquiring one or more additional images of the anatomical region at the second depth value and the second frequency value (figure 2, element 106).
Lin and Hsieh in the combination as a whole fail to explicitly teach as further recited, however, Bjaerum discloses comprising responsive to a determination that a second target scan plane of the anatomical region is currently being imaged with the ultrasound system (figure 2, element 204 and 205)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bjaerum in order to provide tactile feedback via a probe of an imaging system (abstract).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of acquiring ultrasound images and generating replicate images of each plurality of images. However, none of them alone or in any combination teach using various post-processing parameters to generate the second plurality of images, back into the first plurality of images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2008/0123992 to Tian et al. discloses a method and module for preprocessing ultrasound imaging.
U.S. Publication No. 2015/0254866 to Mendonca et al. discloses systems and methods for determining parameters for image analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668